Appeal from so much of a sixth separate and partial final decree in condemnation proceedings, as awards $23,000 for appellant’s property, Damage Parcel No. 210. Decree, insofar as appealed from, affirmed, with costs. No opinion. Wenzel, Acting P. J., Mac Crate and Murphy, JJ., concur; Schmidt and Beldock, JJ., dissent and vote to modify the decree so as to increase the award to $27,000, with the following memorandum: In our opinion, the award was inadequate. At the time of the vesting of title, the damage parcel was subject to a lease which had about seven years to run. The rent required to be paid by the tenant under the lease averaged about $2,350 a year net. The evidence justifies a finding (in accordance with the testimony of one of the city’s experts) that the fair rental value of the parcel is $1,200 a year and, capitalized at 6%, the value of the parcel is $20,000. The evidence justifies a further finding that the value of the expectancy of receiving the extra $1,150 a year in rent for the unexpired seven years of the lease is at least $5,000, and that the gas tanks are worth an additional $2,000.